Citation Nr: 0620954	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  02-20 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Chapter 35 Dependents' Educational 
Assistance.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1957.  He died on January [redacted], 2001, and the appellant 
is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  A videoconference hearing was held in 
April 2003 before the undersigned Acting Veterans Law Judge, 
sitting in Washington, D.C.  In November 2003, the claim was 
remanded for additional evidentiary development.  Following 
the requested development, the claim was transferred 
temporarily to the VA RO in Huntington, West Virginia, for 
further action.  The Huntington RO confirmed and continued 
the denial of the claims in April 2005.  Thereafter, the case 
was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 2001, at the age of 68.  
The immediate cause of death was acute myocardial infarction 
(MI), due to or as a consequence of coronary artery 
thrombosis, due to or as a consequence of coronary artery 
disease.  Other significant condition contributing to death 
but not resulting in the underlying cause 
was chronic heart failure.  The approximate interval between 
onset and death of the MI was immediate, as was the interval 
between onset and death of the coronary artery thrombosis.  
Coronary artery disease had its onset 5 years before death.  

2.  At the time of his death, service connection was in 
effect for total left knee arthroplasty, rated as 30 percent 
disabling.  

3.  The probative evidence shows that the veteran's fatal 
heart disease was not due to active service.  

4.  The competent medical evidence does not show that a 
service-related disability caused or contributed 
substantially or materially to cause the veteran's death.  

5.  The veteran's death was not due to a service-connected 
disability and he did not have a permanent, total disability 
at the time of his death.  


CONCLUSIONS OF LAW

1.  The substantial or material cause of the veteran's death 
was not incurred in or aggravated by service or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1112, 1131, 
1310, 5102, 5103, 5103a, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2005).  

2.  Eligibility for dependents' educational assistance is not 
established.  38 U.S.C.A. § 1310, Chapter 35 (West 2002); 
38 C.F.R. § 3.807 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

Initially, the Board notes that, with respect to the claim 
for Chapter 35 benefits, he appellant has been notified of 
the reasons for the denial of the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed her.  As is explained below, the claim for 
Chapter 35 benefits lacks legal merit; hence, the duties to 
notify and assist imposed by the Veterans Claims Assistance 
Act (VCAA) are not applicable to that claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

As to the issue of entitlement to service connection for the 
cause of the veteran's death, the agency of original 
jurisdiction provided the appellant with notice of the 
passage of the VCAA in a letter in May 2001, prior to the 
November 2001 rating decision which denied service connection 
for the cause of the veteran's death.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  She was issued another letter in September 2004.  
These documents notified her that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  She was advised that 
it was her responsibility to either send medical treatment 
records from any private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for her.  She was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to this claim so that VA could help by getting that 
evidence.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements from the claimant.  VA made all reasonable efforts 
to assist her in the development of the claim and notified 
her of the information and evidence necessary to substantiate 
the claim.  There is no indication of any relevant records 
that the RO failed to obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 C.F.R. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonable contemplated by the application.  
Dingess/Hartman, slip op. at 473.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is warranted.  Id.  

In the present appeal, as indicated above, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate her claim for service connection 
for the cause of the veteran's death, but she was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the claimant on these latter two elements, the Board finds 
no prejudice to her in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  Such an opinion was requested 2006 and recently 
added to the file.  The evidence of record is sufficient to 
make a decision without obtaining additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  



Analysis

The appellant contends that because the veteran was unable to 
move about or convalesce sufficiently after knee surgery in 
1997 or exercise adequately during his lifetime due to a 
service-connected disability of the left knee, the knee 
disability should be deemed to have materially contributed to 
the veteran's heart conditions which ultimately resulted in 
death.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

The veteran died on January [redacted], 2001, at the age of 68.  The 
immediate cause of death was acute myocardial infarction, due 
to or as a consequence of coronary artery thrombosis, due to 
or as a consequence of coronary artery disease.  Other 
significant condition contributing to death but not resulting 
in the underlying cause given was chronic heart failure.  The 
approximate internal between onset and death of the 
myocardial infraction was immediate, as was the interval 
between onset and death of the coronary artery thrombosis.  
Coronary artery disease had its onset 5 years before death.  

In this case, the service medical records do not show 
treatment for or a diagnosis of heart disease.  Therefore, 
these medical documents do not show that the veteran's fatal 
heart disease was present in service.  

The next question is whether service connection for the cause 
of the veteran's death due to heart disease is warranted on a 
presumptive basis.  Continuous service for 90 days or more 
during a period of war or following peacetime service after 
January 1, 1946, and post-service development of a 
presumptive disease, to include heart disease, to a degree of 
10 percent within one year from the date of termination of 
such service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 C.F.R. §§ 3.307, 3.309 
(2005).  

A 1957 VA examination report, conducted shortly after service 
separation, showed a normal cardiovascular exam.  It was not 
until many years later that treatment records showed coronary 
artery disease.  Specifically, VA records from September 
1997, regarding the veteran's total left knee arthroplasty, 
reflect that he had a history of hypertension as do private 
records dated in November 1997.  Heart disease, however, was 
not clinically diagnosed until private documents in December 
1997 reported such following a myocardial infarction.  Thus, 
heart disease was not present within the presumptive period 
following service.  

The next question is whether service connection for the cause 
of the veteran's death due to heart disease is warranted on 
any other basis.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must establish that a service-
connected disability was either the principal or a 
contributory cause of death.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related to the cause of death.  For a 
service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2005).

The regulations provide that service-connected diseases 
involving active processes affecting vital organs should 
receive careful consideration as a contributing cause of 
death from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of the disease primarily causing 
death.  38 C.F.R. § 3.312(c)(3) (2005).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  A service-connected 
disability is not generally held to have accelerated death 
unless such disability affects a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of a service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the condition that caused or 
contributed to the veteran's death; however, the last two 
requirements for a service-connected claim must be supported 
by the record.  See Carbino v. Gober, 10 Vet. App. 507, 509 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As already reported, the appellant relates the veteran's 
cause of death from heart disease to his service-connected 
left knee condition in that he was unable to convalesce or 
exercise after his total knee arthroplasty.  While she is 
competent as a lay person to report on that which she has 
personal knowledge, there is no evidence of record that the 
claimant has specialized medical knowledge to be competent to 
offer medical opinion as to cause or etiology of the 
veteran's death or as to the etiology of any of the 
contributing causes of death.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Review of the competent medical evidence of record reflects 
diagnosis of coronary artery disease in late December 1997 
following a MI.  The veteran ultimately underwent a triple 
coronary artery bypass that month.  This infarction and 
resulting surgical procedure occurred just a few months, 
approximately 3 months, after his total arthroplasty of the 
left knee.  VA records and private records dated subsequent 
to the September 1997 total knee arthroplasty and before the 
infarction in late December 1997 show that his left knee was 
improving post surgery.  A private record dated on December 
10, 1997, which was before the infarction, reflects that the 
veteran's knee condition showed improvement post surgery.  

A November 1998 VA record shows that the total left knee 
prosthesis was in place.  The appropriate alignment was seen.  
There were no abnormalities and no joint effusion was 
identified.  When examined by VA in February 1999, it was 
noted that the veteran had had to discontinue his post left 
knee surgery therapy due to his cardiac problems to include 
his heart bypass surgery in December 1997.  He did restart 
left knee physical therapy with one or two attempted visits 
early in 1998, but was unable to continue this therapy.  He 
said that he went to the YMCA on a daily basis for upper body 
activity for his cardiac work, but he had been unable to 
perform his post-cardiac rehabilitation which would normally 
consist of a three mile daily walk secondary to the pain in 
his knee.  He said that at rest with the knee near the limits 
of his extension, he was comfortable, but with either full 
extension or flexion with his limits, he was unable to rise 
from a chair or sit into a chair in normal fashion.  He was 
using a cane for the majority of the time when ambulating 
outside the house, as he did have some giving way to the left 
knee secondary to his inability to totally straighten the 
knee out and demonstrate normal gait.  Physical examination 
showed some limitation of motion of the left knee.  He was 
unable to extend or flex it fully.  

Private records show that the veteran was followed for his 
heart condition at the Vanderbilt Heart Failure and Heart 
Transplant Evaluation Center from March 2000 until his death 
in January 2001.  The certificate of death reflects that he 
died on January [redacted], 2001, at the age of 68.  The immediate 
cause of death was acute myocardial infarction, due to or as 
a consequence of coronary artery thrombosis, due to or as a 
consequence of coronary artery disease.  Other significant 
condition contributing to death but not resulting in the 
underlying cause given was chronic heart failure.  The 
approximate interval between onset and death of the 
myocardial infraction was immediate, as was the interval 
between onset and death of the coronary artery thrombosis.  
Coronary artery disease had its onset 5 years before death.  

In an April 2001 statement, S. F. D., M.D., stated that it 
was as likely as not that the veteran's service-connected 
disability contributed to his death.  The doctor added that 
the veteran was followed by him/her at the Vanderbilt 
facility from March 2000 until his death.  In an August 2004 
statement, this physician stated that for purposes of 
clarification regarding the above statement, "in my medical 
opinion it is impossible to know to what extent his 
orthopedic disability contributed to his death."   The 
doctor added that it was true that the veteran's orthopedic 
disability limited his ability to exercise, but also stated 
that it was not possible to measure the extent to which his 
inability to exercise ultimately contributed to the 
development or coronary artery disease and his subsequent 
death.  

In April 2006, the Chief of the Cardiology Section at a VA 
facility reviewed the claims file and provided a detailed 
medical history for the veteran on his report.  The VA 
specialist noted that following the coronary artery bypass 
surgery in 1997, the veteran continued to have difficulties 
with ambulation due to left knee pain, although there was 
mention of his performing upper body exercise at the gym.  
Cardiac catheterization in November 1999 demonstrated patency 
of his bypass grafts and an overall left ventricular ejection 
fraction (L VEF) of 50%.  He was subsequently considered to 
have congestive heart failure, apparently based on peripheral 
edema and an EKG that was suggestive of left ventricular 
diastolic dysfunction.  A May 2000 echo report showed severe 
concentric left ventricular hypertrophy, mildly decreased 
left ventricular systolic function with and L VEF of 45-50%, 
moderate pulmonary hypertension with a calculated pulmonary 
systolic pressure of 41 mm Hg, and Doppler evidence of a left 
ventricular relaxation abnormality.  The cardiac specialist 
noted that at some point after the MI, the veteran apparently 
had a stroke.  The veteran also had an upper gastrointestinal 
hemorrhage secondary to peptic ulcer disease and exacerbated 
by anticoagulant therapy.  The veteran was admitted to 
Vanderbilt facility in November 2000, and the diagnosis of 
pneumonia was made.  He was treated with antibiotics.  He 
also complained of increased peripheral edema, orthopnea, and 
paroxysmal nocturnal dyspnea, and he was readmitted five days 
later with continuing symptoms and had extended antibiotic 
therapy.  Worsening heart failure was also recorded.  

The specialist noted that the veteran was admitted in 
December 2000, complaining of abdominal pain.  A computerized 
tomography (CT) scan of the abdomen showed splenic and renal 
infarctions.  In January, 2001, he developed 
cardiorespiratory distress, was transported to a private 
facility where he died.  The specialist noted that it was 
contended that the veteran's inability to exercise limited 
his capacity to participate adequately in a cardiac 
rehabilitation program following his heart attack and 
subsequent coronary bypass surgery in 1997.  The cardiac 
specialist further stated that atherosclerosis is a slowly 
developing process that is multifactorial in its genesis and 
that the veteran had several well-known risk factors at the 
time of his MI, including age, male sex, cigarette smoking, 
and hypertension.  The specialist stated that it was 
extremely likely, in fact, that he had had hypertension for 
quite some time and it probably was not well controlled, 
based on the echocardiographic findings of severe concentric 
left ventricular hypertrophy.  He added that it was 
impossible to say that the veteran's left knee surgery was 
related in any causative manner to his subsequent infarction.  
One could speculate that the surgical state itself, with its 
attendant increase in circulating catecholamines, could have 
made acute plaque rupture ("the mechanism in which an acute 
MI occurs in the setting of underlying atherosclerosis") 
more likely to occur, but it was just as likely to have been 
a coincidence.  

As for the issue of the veteran's inability to exercise 
contributing to his death, the specialist added that this too 
was speculative at best.  He noted that there was some data 
to suggest that a vigorous cardiac rehabilitation program 
post MI improved the chances of survival, but most of the 
gain was in the exercise capacity and sense of well being of 
the patient.  As atherosclerosis was multifactorial in its 
cause, treatment included many things, including appropriate 
medications and modification of risk factors.  He said it was 
impossible to state which of these therapies would be most 
contributory to prolonging survival.  

The specialist noted that although the physician who signed 
the death certificate indicated that the cause was an acute 
MI, in the absence of an autopsy, there was no way to confirm 
this diagnosis on a patient who was dead on arrival.  He 
added that at least as likely an explanation was that he had 
died form a lethal cardiac arhythmia.  He stated that it was 
well known that patients with congestive heart failure were 
at substantially increased risk of having sudden cardiac 
death, not necessarily associated with an acute MI.  

An additional possibility was that the veteran had an 
intervening MI in the weeks to months prior to his last 
several admissions.  This could explain his increasing 
symptoms of heart failure and would have been associated with 
an increased risk of sudden death.  No echocardiogram, which 
would have clarified the issue, was performed during those 
admissions.  Finally, he added that it was possible that the 
veteran's death was due to a massive pulmonary embolism as he 
was at risk for this due to his chronic peripheral edema, 
limited mobility, and recent cessation of anticoagulation 
therapy secondary to gastrointestinal blood loss.  He had 
unexplained pulmonary hypertension by cardiac catheterization 
and two echoes.  This might have been due to chronic lung 
disease from his previous smoking or right heart failure due 
to his high let ventricular diastolic pressures.  However, 
the pulmonary hypertension could have been due to multiple 
pulmonary emboli, and he did not find a record of a 
ventilation/perfusion lung scan or spiral CT scan to assess 
this possibility.  

In conclusion, the VA specialist stated that the veteran had 
an MI and coronary bypass surgery three months after left 
knee surgery and subsequently it was discovered that he had 
several significant medical problems.  These included the 
diagnoses of severe left ventricular hypertrophy and 
diastolic left heart failure, and the recognition of 
pulmonary hypertension.  The specialist found that it was 
unlikely that the veteran's inability to perform adequate 
exercise contributed in any substantive manner to the 
development of coronary disease, his acute MI, or his 
subsequent death.  

Here, the Board finds that the April 2006 medical opinion has 
greater probative value on the issue of causation and far 
outweighs the probative value of the April 2001 opinion.  The 
2006 VA cardiac specialist's opinion as summarized above does 
not support the appellant's contention that the veteran's 
cause of death from heart disease was linked to his service-
connected left knee condition as he was unable to convalesce 
or exercise after his arthroplasty.  The specialist's opinion 
was based on a review of all the evidence; therefore, he was 
in a better position to render a more fully informed medical 
opinion that the private physician who provided the 2001 
opinion in which it was stated that it was likely as not that 
the veteran's service connected disability contributed to his 
death.  While the VA cardiac specialist provided reasons to 
support his opinion based on the medical evidence and 
findings of record, the private examiner did not.  Moreover, 
the 2001 private physician's opinion is tempered by 
additional opinion by the same physician from 2004 in which 
it was clarified that his/her 2001 statement meant that it 
was impossible to know to what extent the veteran's 
orthopedic disability contributed to his death.  Clearly, the 
private physician's 2001 statement in support of the 
appellant's claim has less probative value.  It is not based 
on a review of all the evidence and the physician did not 
provide reasons to support the opinion provided.  
Additionally, the 2004 statement appears much less equivocal.  
The private opinions provided do not include clinical date or 
other rational in support thereof; nor is there any other 
medical evidence in the record to substantiate the 2001 
statement.  As the private opinion "sits by itself, 
unsupported and unexplained," and the Board considers it 
purely speculative in nature, and not sufficient by itself to 
satisfy the medical nexus requirements.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Tirpak v. Derwinski,2 Vet. App. 609 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. §§ 1131, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.312 (2005).  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  
Gilbert, supra.  

Turning to the issue of entitlement to dependents' 
educational assistance, it is noted that for benefits under 
38 U.S.C.A. Chapter 35, the child, the spouse, or surviving 
spouse of a veteran will have basic eligibility if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service; and, the veteran has a 
permanent total service-connected disability; or, a permanent 
total service-connected disability existed at the date of the 
veteran's death; or, the veteran died as a result of a 
service-connected disability. 38 C.F.R. § 3.807 (2005).

It is clear from the applicable regulation that appellant's 
eligibility for Chapter 35 Dependents' Educational Assistance 
in this case requires that the veteran have had a permanent 
total disability at the time of death or died due to service- 
connected disability, i.e., the veteran's cause of death has 
been service-connected.

At the time of his death, the veteran was 30 percent service-
connected for total left knee arthroplasty.  He did not have 
a permanent total disability from this condition.  In 
addition, the Board has already determined that service 
connection for the cause of his death has not been 
demonstrated.  Consequently, the evidence establishes that 
appellant does not meet the eligibility requirements for 
Chapter 35 Dependents' Educational Assistance.

In Sabonis v. Brown, 6 Vet. App. 426, 429 (1994), the CAVC 
held that, in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Eligibility for Dependents' Educational Assistance 
benefits, accordingly, is denied as a matter of law.


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


